Citation Nr: 0911419	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The Veteran served on essentially continuous active duty from 
November 1969 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The Veteran claims that she suffers from PTSD as a result of 
a sexual assault that occurred while she served on active 
duty.

The controlling legal criteria provides that service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If, as in this case, a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

In this case, the June 2004 VCAA letter did not inform the 
Veteran of the additional considerations for evidentiary 
development that apply to claims for service connection for 
PTSD based on a personal assault.  The Veteran went so far as 
to ask what evidence should be obtained in a letter received 
in August 2004, but the RO did not provide additional notice 
regarding the specific nature of the Veteran's claim.  This 
is particularly important in a case such as this where there 
do not appear to be complete service treatment records from 
the Veteran's first tour of active duty from November 1969 to 
June 1972.  Moreover, service treatment records which have 
been obtained show treatment for sexual contact in July 1970, 
sexually transmitted disease in August 1976 and July 1977, 
and pregnancy in September 1977.  Service personnel records 
show disciplinary action in June 1970, reprimand for traffic 
violation in September 1970, award for exemplary service in 
April 1972, a reassignment in June 1972, and a promotion in 
January 1970, among other potential markers of in-service 
trauma.  Anxiety and nervous problems are also addressed in 
service personnel records pertaining to the Veteran's in-
service employment.

As for the post service medical evidence which has been 
associated with the claims file, there are divergent opinions 
of record as to the diagnosis and etiology of the Veteran's 
claimed psychiatric disorder.  Private outpatient and Social 
Security Administration records document a history dating to 
1995 of problems with mood disorder, relational problems, 
borderline personality disorder, adjustment disorder, and 
anxiety.  These diagnoses are attributed to causes such as 
childhood speech problems and current relationship trouble.  
A December 2003 Social Security Administration psychiatric 
report concludes with a diagnosis of paranoid personality 
disorder with generalized anxiety.  In contrast, a February 
2005 VA outpatient record includes a positive PTSD screening 
and notes a diagnosis of PTSD, with discussion of military 
sexual trauma.  A January 2006 letter from the VA 
psychiatrist, who initiated a diagnosis of PTSD, includes a 
description of the Veteran's history and concludes that she 
has PTSD due to military sexual trauma.  None of the medical 
reports and opinions of record were based on a review of the 
Veteran's claims file.

The Board finds that a remand is required to determine the 
nature and etiology of the Veteran's claimed psychiatric 
disorder.

In addition, the Veteran has undergone VA treatment for her 
psychiatric disability, with outpatient notes from the 
Washington, DC, VA medical center current through October 
2007.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).



Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or AMC should send the Veteran 
an appropriate stressor development 
letter.  The Veteran should be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. § 3.304(f)(3) 
must be included in the notification to 
the Veteran.

The Veteran should be requested to provide 
further detail concerning the claimed 
incident during which she was sexually 
assaulted.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since October 2007, to include 
the VA medical center in Washington, DC.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the Veteran.

4.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and her representative 
and request them to provide a copy of the 
outstanding evidence.

5.  The RO or AMC should then review the 
record and determine whether there is 
sufficient information to attempt 
verification of any claimed stressor.  If 
so, the appropriate steps should be taken 
to attempt verification of the Veteran's 
stressors.

6.  In any event, the RO or AMC should 
schedule the Veteran for a VA mental 
disorders examination to ascertain the 
nature and likely etiology of any current 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the Veteran has a current 
diagnosis of PTSD.  If so, the examiner 
should offer the opinion as to whether it 
is at least as likely as not that the PTSD 
is due to active duty, to include an in-
service sexual assault.  If the examiner 
does not diagnose PTSD, the examiner 
should explain why the Veteran does not 
meet the criteria for a diagnosis of PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such 
diagnosed psychiatric disorder as to 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to the Veteran's 
active duty, to include a claimed in-
service personal assault.

7.  The RO or AMC should then re-
adjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  If the claim is denied, the 
Veteran and her representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




